Title: From George Washington to Samuel Huntington, 24 August 1780
From: Washington, George
To: Huntington, Samuel


					
						Head Qrs [] Miles from Fort Lee [N.J.]Augt 24 1780
						Sir
					
					I am now to acknowledge the Honor of Your Excellency’s dispatches of the 9th, which I received four or five days ago, and which I have been prevented answering before, by a variety of pressing business.
					With respect to the exchange of Officers—I beg leave to refer Congress to the Inclosures No. 1.2.3.4.5 & 6 which comprehend the correspondence which has passed of late between Us & the Enemy on the subject—and by which they will perceive the footing on which the business stands—and that I have been doing already, all in my power to accomplish their wishes on this head. I expect General Lincoln will be in Camp the 10th of next Month from a Letter I received from ⟨him⟩ yesterday, with a view of meeting ⟨General⟩ Phillips on the 12th at Elizabeth Town, agreable to their mutual desires and a proposition which has passed between them for the purpose, when I will direct Mr Skinner, the Deputy Commissary, to attend and endeavour to effectuate an Exchange on the principles, and to the extent Congress have mentioned in their Act of the 7th. I shall include the case of Genl Burgoyne in my Instructions to him, presum⟨ing⟩ it will be agreeble to Congress, if I do ⟨not receive⟩ a Letter from them⟨, expressive of their⟩ sense to the contrary. ⟨His exchange, I think,⟩ under all circumstances, for our Colonels, who cannot be released on the principle of equal rank, would be a very fortunate event, but it is one I do not expect, from the little estimation in which they seem to hold Him. If an exchange is gone into, I would observe—the Rule of seniority will be departed from, in the instance of Colo. Webb & Lt Colo. Ramsay. The prisoners taken in the Eagle packet were captured by a private Vessel, whose Owners have expressed a desire and insisted that the former should have the benifit of them, so few as it should be necessary for his own exchange, and the state of Maryland has claimed the release of the Latter for Lt Colo. Connolly, who was taken by them, as Other States had done in like circumstances. The exceptions in favor of these Two Gentlemen, are founded on these reasons. In every other instance of exchanges, where similar causes have not existed and ⟨been insisted⟩ on by the States—the business so far as it has been directed by me, has uniformly been conducted on the principles of equality of rank and priority of capture. I am exceedingly happy that measures are taking for the support and

accommodation of our prisoners and I hope their situation in future will be more comfortable than it has hitherto been.
					As to that part of the Act of the 7th which respects the establishing a Resident Commissary of prisoners at New York—I beg leave to inform Congress, that I am in some doubt, whether they wish to have both an Agent and a Commissary to reside there. If they only mean to have an Agent, the Inclosures No. 7.8.9.10 & 11 which I have also the honor to transmit, will shew the Steps I have taken to get One appointed, in pursuance of their direction. Should it be their intention to have a Commissary likewise, they will be pleased to inform me, and on what footing I am to make the proposition. It is probable nothing but a like indulgence to the Enemy will induce them to consent to the measure.
					It gives me pain to inform Congress, that we are again in a most disagreable situation with respect to provision of the meat kind—and we have not from any thing I can find, any good prospect of being either intirely relieved, or of being tolerably well supplied within a reasonable time. A great part of the Troops on the 21st ⟨& 22d⟩ were without ⟨any⟩ supply of this Article, and the whole ⟨on one⟩ of these days; and since, those that have received, have had but the most scanty pittance and chiefly such as has been exacted from the exhausted Stores of the Inhabitants. The circumstances we were in determined me, ⟨to⟩ proceed with the Army to this place yes⟨terday,⟩ with a view of attempting some relief from a forage—and we have now parties deta⟨ched⟩ into the Country below, into Bergen & Barba⟨does⟩ necks, to collect any provision that may ⟨be there.⟩ I don’t expect but little succour from the meas⟨ure,⟩ as these places from their contiguity to the Enemy, will probably be found much dra⟨ined⟩—any thing however will be acceptable, ⟨and⟩ will contribute to silence the Complaints of the Troops. I have written to Governor Trumbull on our situation, and entreated him to use all his influence to assist Us. The state of flour is such, as to afford us a daily supply, but even our prospects of this Article are by no means such as to make it certain that this will be the case long, especially if we are obliged to continue issuing an increased quantity on account of the failure of meat. I have the honor to be with the greatest respect & esteem Your Excellency’s Most Obed. servant
					
						Go: Washington
					
				